Case 19-12220-KBO   Doc 171-3   Filed 12/17/19   Page 1 of 2




                    Exhibit “D”


                Proposed Order
                Case 19-12220-KBO       Doc 171-3     Filed 12/17/19     Page 2 of 2



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


                                            )
In re:                                      )         Chapter 11
                                            )
Yueting Jia,                                )         Case No. 19-12220-KBO
                                            )
                        Debtor.             )
                                            )
                                            )
                                            )

      ORDER GRANTING THE MOTION OF THE UNITED STATES TRUSTEE’S
    MOTION FOR AN ORDER DIRECTING THE APPOINTMENT OF A CHAPTER 11
                              TRUSTEE


         The Court having considered the Motion of the United States Trustee for an Order

 Directing the Appointment of a Trustee (“Motion”)

         IT IS HEREBY ORDERED THAT:

         1. The Motion is granted;

         2. The United States Trustee’s Office is hereby directed to appoint a trustee pursuant to

               11 U.S.C. § 1104;



 Dated:
 Wilmington, Delaware                  THE HONORABLE KAREN B. OWENS
                                       UNITED STATES BANKRUPTCY JUDGE
